DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6, and 9 are objected to as having improper antecedent basis. The limitation “at least one of a location of the object with respect to the image and a class of the object” should recite “at least one of the location of the object with respect to the image and the class of the object” to have proper antecedent basis to claim 1. Corrections are requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.  Claim 11 recites “a computer-readable medium comprising program instructions for causing an apparatus to perform at least the following:” and thus is claimed as a software product without sufficient structural limitations. The broadest reasonable interpretation of the term “computer-readable medium” encompasses software. “Software” does not fall within at least one of the four categories of patent eligible subject matter. 
The Official Gazette Notice 1351 OG 212 dated February 23, 2010, states, “The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.” “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.” Claim 20 recites a “computer readable medium” defined by the present specification that “the executable instructions (e.g., program code) may be stored in a computer-readable medium including, for example, an optical disc, flash drive, SD card, etc., and the object detection device 100 may include hardware for reading data stored on the computer readable-medium.” This definition is open-ended and may include non-statutory transitory signals. Examiner recommends amending this term to include the term “a non-transitory computer-readable medium.” 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over non-patent literature “Contextlocnet: Context-aware deep network models for weakly supervised localization." European conference on computer vision. Springer, Cham, 2016 (Kantorov et al.) (hereinafter Kantorov), in view of non-patent literature "Feature pyramid networks for object detection." Proceedings of the IEEE conference on computer vision and pattern recognition, 2017 (Lin et al.) (hereinafter Lin).
Regarding claim 1, Kantorov teaches a method of detecting an object in an image using a convolutional neural network (CNN), the method comprising: (Kantorov, abstract: “

    PNG
    media_image1.png
    317
    575
    media_image1.png
    Greyscale
”)
generating, by the CNN, a plurality of reference feature maps based on the image (Kantorov, page 354, para. 2, lines 8-10; FIG. 1: “

    PNG
    media_image2.png
    70
    684
    media_image2.png
    Greyscale
”;

    PNG
    media_image3.png
    182
    130
    media_image3.png
    Greyscale
);
	obtaining a proposed region of interest (ROI) (Kantorov, FIG. 3, page 354, para. 2, line 12:

    PNG
    media_image4.png
    217
    380
    media_image4.png
    Greyscale
; “

    PNG
    media_image5.png
    26
    671
    media_image5.png
    Greyscale
”);
generating at least a first context ROI based on the proposed ROI such that an area of the first context ROI is larger than an area of the proposed ROI (Kantorov, FIG. 3, page 355, para. 1, lines 5-6: 

    PNG
    media_image6.png
    219
    642
    media_image6.png
    Greyscale
; “

    PNG
    media_image7.png
    45
    673
    media_image7.png
    Greyscale
”);
	extracting a first set of features from the first feature map by performing an ROI pooling operation on the first feature map using the proposed ROI (Kantorov, page 354, para. 2, lines 1-8, 10-16, FIG. 2: “

    PNG
    media_image8.png
    184
    675
    media_image8.png
    Greyscale
”; “

    PNG
    media_image9.png
    167
    676
    media_image9.png
    Greyscale
”;

    PNG
    media_image10.png
    233
    316
    media_image10.png
    Greyscale
);
extracting a second set of features from the second feature map by performing an ROI pooling operation on the second feature map using the first context ROI (Kantorov, page 355, para. 2; FIG. 2: “

    PNG
    media_image11.png
    277
    679
    media_image11.png
    Greyscale
”;

    PNG
    media_image10.png
    233
    316
    media_image10.png
    Greyscale
); and
determining, based on the first and second sets of extracted features, at least one of a location of the object with respect to the image and a class of the object (Kantorov, FIG. 2; page 355, para. 2; page 356, para. 1, lines 1-5: “

    PNG
    media_image12.png
    475
    680
    media_image12.png
    Greyscale
”; “

    PNG
    media_image13.png
    177
    686
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    96
    679
    media_image14.png
    Greyscale
”).
	Kantorov fails to teach
	generating a feature pyramid including a plurality of final feature maps corresponding, respectively, to the plurality of reference feature maps, assigning the proposed ROI to a first final feature map from among the plurality of final feature maps, and assigning the first context ROI to a second final feature map from among the plurality of final feature maps, a size of the first final feature map being different than a size of the second final feature map.
	Lin teaches
	generating a feature pyramid including a plurality of final feature maps corresponding, respectively, to the plurality of reference feature maps (Lin, FIG. 1, page 2118, col. 1, para. 2: 

    PNG
    media_image15.png
    483
    486
    media_image15.png
    Greyscale
; “

    PNG
    media_image16.png
    208
    468
    media_image16.png
    Greyscale
);
assigning the proposed ROI to a first final feature map from among the plurality of final feature maps, and assigning the first context ROI to a second final feature map from among the plurality of final feature maps, a size of the first final feature map being different than a size of the second final feature map (Lin, page 2120, col. 2, section 4.2 “Feature Pyramid Networks for Fast R-CNN”: “

    PNG
    media_image17.png
    511
    475
    media_image17.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of detecting an object in an image using a convolutional neural network (CNN), as taught by Kantorov, to include the steps of generating a feature pyramid including a plurality of final feature maps corresponding, respectively, to the plurality of reference feature maps, assigning the proposed ROI to a first final feature map from among the plurality of final feature maps, and assigning the first context ROI to a second final feature map from among the plurality of final feature maps, a size of the first final feature map being different than a size of the second final feature map, as taught by Lin.
	The suggestion/motivation would have been that “pyramids are scale-invariant in the sense that an object’s scale change is offset by shifting its level in the pyramid; intuitively, this property enables a
model to detect objects across a large range of scales by scanning the model over both positions and pyramid levels” (Lin, page 2117, col. 1, para. 1, lines 5-9).
	Therefore, it would have been obvious to combine Kantorov, with Lin, to obtain the invention as specified by claim 1.
	Regarding claim 2, Kantorov, in view of Lin, teaches the method of claim 1, wherein the feature pyramid is generated based on the plurality of reference feature maps in accordance with a feature pyramid network (FPN) architecture (Lin, FIG. 1, page 2118, col. 1, para. 2: 

    PNG
    media_image15.png
    483
    486
    media_image15.png
    Greyscale
; “

    PNG
    media_image16.png
    208
    468
    media_image16.png
    Greyscale
).
	Regarding claim 11, Kantorov teaches a computer-readable medium comprising program instructions for causing an apparatus to perform at least the following: (Kantorov, abstract: “

    PNG
    media_image18.png
    317
    567
    media_image18.png
    Greyscale
”;
convolutional neural networks work only on a computer with a computer readable medium having a program to execute instructions; they are inherent to running a neural network).
	With regards to the rest of the limitations of claim 11, they recite the functions of the method of claim 1, as a computer-readable medium with instructions. Thus, the analyses in rejecting claim 1 is equally applicable to claim 11.
	With regards to claim 12, it recites the same functions of the method of claim 2, as a computer-readable medium with instructions. Thus, the analyses in rejecting claim 2 is equally applicable to claim 12.
	Regarding claim 16, Kantorov teaches an apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform, (Kantorov, page 358, para. 3, page 359, para. 1: “

    PNG
    media_image19.png
    80
    687
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    230
    691
    media_image20.png
    Greyscale
”).
With regards to the rest of the limitations of claim 16, they recite the functions of the method of claim 1, as an apparatus. Thus, the analyses in rejecting claim 1 is equally applicable to claim 16.
With regards to claim 17, it recites the same functions of the method of claim 2, as an apparatus. Thus, the analyses in rejecting claim 2 is equally applicable to claim 12.
Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, and in further view of U.S. Patent Application Publication No.: 2018/0039853 (Liu et al. (hereinafter Liu).
	Regarding claim 4, Kantorov, in view of Lin, teaches the method of claim 1.
	Kantorov, in view of Lin, fails to teach
concatenating the first and second sets of extracted features, wherein the determining includes determining, based on the concatenated sets of extracted features, at least one of a location of the object with respect to the image and a class of the object.
Liu teaches
concatenating the first and second sets of extracted features, wherein the determining includes determining, based on the concatenated sets of extracted features, at least one of a location of the object with respect to the image and a class of the object (Liu, para. [0026]; FIG. 3: “

    PNG
    media_image21.png
    474
    438
    media_image21.png
    Greyscale


			
    PNG
    media_image22.png
    449
    599
    media_image22.png
    Greyscale
).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of detecting an object in an image using a convolutional neural network (CNN), as taught by Kantorov, in view of Lin, to include the steps of concatenating the first and second sets of extracted features, wherein the determining includes determining, based on the concatenated sets of extracted features, at least one of a location of the object with respect to the image and a class of the object, as taught by Liu.
	The suggestion/motivation would have been to incorporate all feature maps at different levels (multiple scales) together to determine location and class of the object.
	Therefore, it would have been obvious to combine Kantorov and Lin, with Liu, to obtain the invention as specified by claim 4. 
	With regards to claim 14, it recites the same functions of the method of claim 4, as a computer-readable medium with instructions. Thus, the analyses in rejecting claim 4 is equally applicable to claim 14.
	With regards to claim 19, it recites the same functions of the method of claim 4, as an apparatus. Thus, the analyses in rejecting claim 4 is equally applicable to claim 19.
Claims 5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, in view of Liu, and in further view of non-patent literature "Teaching Squeeze-and-Excitation PyramidNet for Imbalanced Image Classification with GAN-based Curriculum Learning," 24th International Conference on Pattern Recognition (ICPR), IEEE, 2018 (Liu et al.) (hereinafter Liu 2).
	Regarding claim 5, Kantorov, in view of Lin, and in view of Liu, teaches the method of claim 4.
Kantorov, in view of Lin, and in view of Liu fails to teach
applying the concatenated sets of extracted features to a squeeze-and-excitation block (SEB), wherein the at least one of a location of the object with respect to the image and a class of the object is determined based on an output of the SEB.
Liu 2 teaches
applying the concatenated sets of extracted features to a squeeze-and-excitation block (SEB), wherein the at least one of a location of the object with respect to the image and a class of the object is determined based on an output of the SEB (Liu 2, page 2446, col. 2, para. 3-5: “

    PNG
    media_image23.png
    664
    506
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    49
    507
    media_image24.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of detecting an object in an image using a convolutional neural network (CNN), as taught by Kantorov, in view of Lin, and in view of Liu, to include the step of applying the concatenated sets of extracted features to a squeeze-and-excitation block (SEB), wherein the at least one of a location of the object with respect to the image and a class of the object is determined based on an output of the SEB, as taught by Liu 2.
The suggestion/motivation would have been to handle “image classification with datasets that suffer from great imbalanced class distribution” (Liu 2, abstract, lines 1-2).
Therefore, it would have been obvious to combine Kantorov, Lin, and Liu, with Liu 2, to obtain the invention as specified by claim 5.
With regards to claim 15, it recites the same functions of the method of claim 5, as a computer-readable medium with instructions. Thus, the analyses in rejecting claim 5 is equally applicable to claim 15.
With regards to claim 20, it recites the same functions of the method of claim 5, as an apparatus. Thus, the analyses in rejecting claim 5 is equally applicable to claim 20.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, and in further view of U.S. Patent Application No.: 2020/0320326 (Dou et al.) (hereinafter Dou).
Regarding claim 6, Kantorov, in view of Lin, teaches the method of claim 1.
Kantorov, in view of Lin, fails to teach
generating a second context ROI based on the proposed ROI such that an area of the second context ROI is larger than an area of the first context ROI.
teaches
generating a second context ROI based on the proposed ROI such that an area of the second context ROI is larger than an area of the first context ROI (Dou, para. [0117]-[0019]; FIG. 8: “

    PNG
    media_image25.png
    256
    427
    media_image25.png
    Greyscale
; “

    PNG
    media_image26.png
    200
    428
    media_image26.png
    Greyscale
”; “

    PNG
    media_image27.png
    196
    429
    media_image27.png
    Greyscale
”;

    PNG
    media_image28.png
    574
    535
    media_image28.png
    Greyscale
;
in FIG. 8, 810 is the ROI, 820 is the first context ROI, 830 is the second context ROI).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of detecting an object in an image using a convolutional neural network (CNN), as taught by Kantorov, in view of Lin, to include generating a second context ROI based on the proposed ROI such that an area of the second context ROI is larger than an area of the first context ROI, as taught by Dou.
The suggestion/motivation would have been to increase the amount of context-embedding along with region detection and to include more features from the feature pyramid; this improves performance with respect to small objects and allows for more detection at multiple scales.
Kantorov, in view of Li, and in view of Dou teaches
assigning the second context ROI to a third final feature map from among the plurality of final feature maps, a size of the third final feature map being different than the sizes of the first and second final feature maps (Lin, page 2120, col. 2, section 4.2 “Feature Pyramid Networks for Fast R-CNN”: “

    PNG
    media_image17.png
    511
    475
    media_image17.png
    Greyscale
”); and
extracting a third set of features from the third final feature map by performing ROI pooling on the third final feature map using the second context ROI (Kantorov, page 355, para. 2: “

    PNG
    media_image29.png
    334
    813
    media_image29.png
    Greyscale
”);
 wherein the determining includes determining, based on the first, second and third sets of extracted features, at least one of the location of the object with respect to the image and the class of the object (Kantorov, FIG. 2; page 355, para. 2; page 356, para. 1, lines 1-5: “

    PNG
    media_image30.png
    475
    680
    media_image30.png
    Greyscale
”; “

    PNG
    media_image13.png
    177
    686
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    96
    679
    media_image14.png
    Greyscale
”;
the first extracted features (Fframe), the second extracted features (FROI), and the third extracted features (Fcontext) are all fed into the context-aware guidance model and outputs localization scores which are then multiplied with a classification score to determine object class; instead of using the frame from Kantorov (see Kantorov, Frame, FIG. 3), the second context ROI from Dou is used as input into the localization stream after ROI pooling).
Therefore, it would have been obvious to combine Kantorov and Lin, with Dou, to obtain the invention as specified by claim 6.
	Regarding claim 7, Kantorov, in view of Lin, and in view of Dou, teaches the method of claim 6, wherein the feature pyramid is generated based on the plurality of reference feature maps in accordance with a feature pyramid network (FPN) architecture (Lin, FIG. 1, page 2118, col. 1, para. 2: 

    PNG
    media_image15.png
    483
    486
    media_image15.png
    Greyscale
; “

    PNG
    media_image16.png
    208
    468
    media_image16.png
    Greyscale
).
Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, and in further view of design choice.
Regarding claim 3, Kantorov, in view of Lin, teaches the method of claim 1, wherein the area of the first context ROI is 22 times the area of the proposed ROI (Kantorov, FIG. 3, page 355, para. 1, lines 5-6: 

    PNG
    media_image6.png
    219
    642
    media_image6.png
    Greyscale
; “

    PNG
    media_image7.png
    45
    673
    media_image7.png
    Greyscale
”).
	Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). Kantorov teaches a first context ROI that is larger than the proposed ROI. Although Kantorov does not specifically teach the first context ROI being 22 times the area of the proposed ROI, it is a matter of design choice what size the first context ROI is. Specifying a specific size of the first context ROI solves no stated problem (the present specification provides no rationale as to why specifically setting the size of the first context ROI to 22 has any benefit over prior art) and presents no unexpected result and therefore, would be an obvious matter of design choice within the skill of the art.
	Therefore, it would have been obvious to combine Kantorov and Lin, with design choice, to obtain the invention as specified in claim 3.
With regards to claim 13, it recites the same functions of the method of claim 3, as a computer-readable medium with instructions. Thus, the analyses in rejecting claim 3 is equally applicable to claim 13.
Regarding claim 18, Kantorov, in view of Lin, teaches the method of claim 1, wherein the area of the first context ROI is twice the area of the proposed ROI (Kantorov, FIG. 3, page 355, para. 1, lines 5-6: 

    PNG
    media_image6.png
    219
    642
    media_image6.png
    Greyscale
; “

    PNG
    media_image7.png
    45
    673
    media_image7.png
    Greyscale
”).
	Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). Kantorov teaches a first context ROI that is larger than the proposed ROI. Although Kantorov does not specifically teach the first context ROI being twice times the area of the proposed ROI, it is a matter of design choice what size the first context ROI is. Specifying a specific size of the first context ROI solves no stated problem (the present specification provides no rationale as to why specifically setting the size of the first context ROI to twice has any benefit over prior art) and presents no unexpected result and therefore, would be an obvious matter of design choice within the skill of the art.
Therefore, it would have been obvious to combine Kantorov and Lin, with design choice, to obtain the invention as specified in claim 18.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, in view of Dou, and in further view of design choice.
Regarding claim 8, Kantorov, in view of Lin, and in view of Dou, teaches the method of claim 6, wherein the area of the first context ROI is 22 times the area of the proposed ROI, and the area of the second context ROI is 42 times the area of the area of the proposed ROI (Kantorov, FIG. 3, page 355, para. 1, lines 5-6: 

    PNG
    media_image6.png
    219
    642
    media_image6.png
    Greyscale
; “

    PNG
    media_image7.png
    45
    673
    media_image7.png
    Greyscale
”).
	Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”). However, when the claimed structure performs differently from the prior art a finding of obvious design choice is precluded. In re Gal, 980 F.2d 717, 719 (Fed. Cir. 1992) (finding of obvious design choice precluded when claimed structure and the function it performs are different from the prior art). See In re Chu, 66 F.3d 292, 298-99 (Fed. Cir. 1995) (“design choice” is appropriate where the applicant fails to set forth any reasons why the differences between the claimed invention and the prior art would result in a different function). Kantorov teaches a first context ROI that is larger than the proposed ROI. Although Kantorov does not specifically teach the first context ROI being 22 times the area of the proposed ROI or the second context ROI being 42 times the area of the proposed ROI, it is a matter of design choice what size the first and second context ROI are. Specifying a specific size of the first and second context ROIs solves no stated problem (the present specification provides no rationale as to why specifically setting the size of the first context ROI to 22 or the second context ROI to 42 has any benefit over prior art) and presents no unexpected result and therefore, would be an obvious matter of design choice within the skill of the art.
Therefore, it would have been obvious to combine Kantorov, Lin, and Dou, with design choice, to obtain the invention as specified in claim 8.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, in view of Dou, and in further view of U.S. Patent No.: 10,354,159 (Savvides et al.) (hereinafter Savvides).
Regarding claim 9, Kantorov, in view of Lin, teaches the method of claim 6.
Kantorov, in view of Lin, fails to teach
concatenating the first, second and third sets of extracted features, wherein the determining includes determining, based on the concatenated sets of extracted features, at least one of a location of the object with respect to the image and a class of the object.
Savvides teaches
concatenating the first, second and third sets of extracted features, wherein the determining includes determining, based on the concatenated sets of extracted features, at least one of a location of the object with respect to the image and a class of the object (Savvides, col. 17, lines 14-43: “

    PNG
    media_image31.png
    575
    450
    media_image31.png
    Greyscale
”;

    PNG
    media_image32.png
    596
    773
    media_image32.png
    Greyscale
).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of detecting an object in an image using a convolutional neural network (CNN), as taught by Kantorov, in view of Lin, to include the step of concatenating the first, second and third sets of extracted features, wherein the determining includes determining, based on the concatenated sets of extracted features, at least one of a location of the object with respect to the image and a class of the object, as taught by Savvides.
The suggestion/motivation would have been that Savvides “assembles and processes feature maps and regions of interest (ROIs) of multiple scales, but it also considers, at multiple scales, portions of the image surrounding the ROIs to capture contextual information that help increase the confidence that a desired object is present in each ROI” (Savvides, col. 4, lines 8-15).
Therefore, it would have been obvious to combine Kantorov and Lin, with Savvides, to obtain the invention as specified in claim 9.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kantorov, in view of Lin, in view of Dou, in view of Savvides, and in further view of Liu 2.
Regarding claim 10, Kantorov, in view of Lin, and in view of Savvides, teaches the method of claim 9.
Kantorov, in view of Lin, in view of Dou, and in view of Savvides, fails to teach
applying the concatenated sets of extracted features to a squeeze-and-excitation block (SEB), wherein the at least one of a location of the object with respect to the image and a class of the object is determined based on an output of the SEB.
Liu 2 teaches
applying the concatenated sets of extracted features to a squeeze-and-excitation block (SEB), wherein the at least one of a location of the object with respect to the image and a class of the object is determined based on an output of the SEB (Liu 2, page 2446, col. 2, para. 3-5: “

    PNG
    media_image23.png
    664
    506
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    49
    507
    media_image24.png
    Greyscale
”).
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the method of detecting an object in an image using a convolutional neural network (CNN), as taught by Kantorov, in view of Lin, in view of Dou, and in view of Savvides, to include the step of applying the concatenated sets of extracted features to a squeeze-and-excitation block (SEB), wherein the at least one of a location of the object with respect to the image and a class of the object is determined based on an output of the SEB, as taught by Liu 2.
	The suggestion/motivation would have been to handle “image classification with datasets that suffer from great imbalanced class distribution” (Liu 2, abstract, lines 1-2).
	Therefore, it would have been obvious to combine Kantorov, Lin, Dou, and Savvides, with Liu 2, to obtain the invention as specified in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on M-F 7:30 AM – 5:30 PM EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3638.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
	
/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662